DETAILED ACTION
This Office Action is in response to Application filed 18 October 2019.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an I/O tagging module in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the high priority applications operations" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amending the claim to include a limitation such as “a high priority applications operations”.

Claim 17 recites the limitation "the plurality of disks" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amending the claim to be dependent from claim 16 instead of claim 14 to overcome the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “computer media product”.  The Specification does not define “computer media product” and therefore it is reasonable to interpret computer media product to include non-statutory subject matter.  The word "storage" or "recording" have become insufficient to convey only statutory embodiments to one of ordinary skill in the art absent explicit and deliberate, limiting definition or clear differentiation between storage media and transitory media in the disclosure.  The Examiner suggests amending the claims to read “non-transitory computer-readable storage medium".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, 12, 14, 16, 18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al., U.S. Patent App. Pub. 2016/0103764, hereinafter referred to as “Banerjee”, in view of Hu et al., U.S. Patent App. Pub. 2016/0062795, hereinafter referred to as “Hu”.

Referring to claim 1, Banerjee discloses a machine implemented method for input/output requests; and Banerjee discloses storage server with network adapter and bus with storage adapter (See Banerjee, paragraphs 0006 and 0037). - A computer-implemented method for prioritizing input/output (I/O) operations dispatched from a storage media to a host bus adapter in a network, comprising:
Banerjee discloses a cache management module (GCM) that splits I/O requests into segments and allocates a global I/O identifier, (See Banerjee, paragraph 0035, 0092-0096). - tagging, in an I/O tagging module, the I/O operations in a file system supporting applications generating the I/O operations, wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID;
Banerjee discloses tracking the progress of the I/O and the GCM flush the cache in a timely manner to meet time requirements (See Banerjee, paragraph 0060 and 0094). - tracking a time of arrival of each I/O operation of the I/O operations; and

Banerjee does not disclose “and defined quality of service (QoS) requirements”.  However, Banerjee does disclose time requirements (See Banerjee, paragraph 0060).
Hu discloses a method of quality of service management for storage (See Hu, paragraph 0003).  Hu discloses QoS for resources including storage I/O and (See Hu, paragraph 0036).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the method for I/O of Banerjee with the QoS management of I/O of Hu.  This would have been obvious to do because the QoS management accommodates read/write requests and avoids or alleviates hot spots of storage (See Hu, paragraph 0009).

Referring to claim 2, Banerjee and Hu disclose all the limitations (See rejection of claim 1) including Banerjee discloses a hash function to assign the I/O requests (See Banerjee, paragraph 0006). - The method of claim 1 further comprising: storing, by the I/O tagging module, unique tag IDs for the I/O operations in a hash table indexed by the tag IDs for access by the transactional I/O scheduler.

Referring to claim 4, Banerjee and Hu disclose all the limitations (See rejection of claim 1) including Hu discloses having high-level QoS application priorities and low-level storage QoS priorities (See Hu, paragraph 0042). - The method of claim 1 wherein the I/Os comprise high priority application operations and low priority internal maintenance operations.

Referring to claim 5, Banerjee and Hu disclose all the limitations (See rejection of claim 4) including Banerjee disclose backing up data (See Banerjee, paragraph 00022). - The method of claim 4 wherein the high priority applications operations comprise data backup operations, and wherein the network comprises a computer backup system.

Referring to claim 6, Banerjee and Hu disclose all the limitations (See rejection of claim 5) including Banerjee discloses a plurality of disks (See Banerjee, paragraph 0025). - The method of claim 5 wherein the computer backup system comprises a plurality of disks for storing data of the data backup operations.

Referring to claim 8, Banerjee and Hu disclose all limitations (See rejection of claim 4) including Hu discloses replicated data for parallel access and fault tolerance, thus reading to restore (See Hu, paragraph 0040). - The method of claim 4 wherein the I/O operations comprise read operations performed as part of a restore process of the data backup operations.

Referring to claim 9, Banerjee and Hu disclose all the limitations (See rejection of claim 4) including Banerjee discloses write requests (See Banerjee, paragraph 0031). - The method of claim 4 wherein the I/O operations comprise write operations.

Referring to claim 12, Banerjee and Hu disclose all the limitations (See rejection of claim 4) including Banerjee discloses random and sequential I/O requests (See Banerjee, paragraph 0079 and 0082). -  The method of claim 4 wherein the I/O operations comprise random, sequential, or internal workload operations.

Referring to claim 14, Banerjee discloses system for input/output requests; and Banerjee discloses storage server with network adapter and bus with storage adapter (See Banerjee, paragraphs 0006, 0008, and 0037). -  A system configured to prioritize input/output (I/O) operations dispatched from a storage media to a host bus adapter in a network, comprising:
Banerjee discloses a cache management module (GCM) that splits I/O requests into segments and allocates a global I/O identifier, (See Banerjee, paragraph 0035, 0092-0096). - an I/O tagging module tagging the I/O operations comprising high priority application operations and low priority internal maintenance operations, in a file system supporting applications generating the I/O operations, wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID, and 
Banerjee discloses tracking the progress of the I/O and the GCM flush the cache in a timely manner to meet time requirements (See Banerjee, paragraph 0060 and 0094). - tracking a time of arrival of each I/O operation of the I/O operations; and 

Banerjee does not disclose “and defined quality of service (QoS) requirements”.  However, Banerjee does disclose time requirements (See Banerjee, paragraph 0060).
Hu discloses a method of quality of service management for storage (See Hu, paragraph 0003).  Hu discloses QoS for resources including storage I/O and (See Hu, paragraph 0036).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the method for I/O of Banerjee with the QoS management of I/O of Hu.  This would have been obvious to do because the QoS management accommodates read/write requests and avoids or alleviates hot spots of storage (See Hu, paragraph 0009).

Referring to claim 16, Banerjee and Hu disclose all the limitations (See rejection of claim 14) including Banerjee disclose backing up data (See Banerjee, paragraph 00022).  The system of claim 14 wherein the high priority applications operations comprise data backup operations, and wherein the network comprises a computer backup system, 


Referring to claim 18, Banerjee and Hu disclose all limitations (See rejection of claim 4) including Hu discloses replicated data for parallel access and fault tolerance, thus reading to restore (See Hu, paragraph 0040). - The system of claim 17 wherein the I/O operations comprise at least one of: read operations performed as part of a restore process of the data backup operations, 
Banerjee discloses write requests (See Banerjee, paragraph 0031). - write operations, and 
Banerjee discloses random and sequential I/O requests (See Banerjee, paragraph 0079 and 0082). -  random, sequential, or internal workload operations.

Referring to claim 20, Banerjee discloses a non-transitory machine readable storage medium and executed by a machine for input/output requests; and Banerjee discloses storage server with network adapter and bus with storage adapter (See Banerjee, paragraphs 0006, 0007, and 0037). -  A computer media product containing programming code which, when executed by a processor in a computer system, cause the computer system to perform method for prioritizing input/output (I/O) operations dispatched from a storage media to a host bus adapter in a network, by:
Banerjee discloses a cache management module (GCM) that splits I/O requests into segments and allocates a global I/O identifier, (See Banerjee, paragraph 0035, 
Banerjee discloses tracking the progress of the I/O and the GCM flush the cache in a timely manner to meet time requirements (See Banerjee, paragraph 0060 and 0094). - tracking a time of arrival of each I/O operation of the I/O operations; and
Banerjee discloses determining if all segments of an I/O are complete and if not processing the next segment and then completing the global identifier (See Banerjee, paragraph 0096). - dispatching, in a transactional I/O scheduler, all sibling I/O’s of the parent I/O operation based on a unique tag ID for the sibling I/Os, a respective time of arrival of each of the sibling I/Os,.
Banerjee does not disclose “and defined quality of service (QoS) requirements”.  However, Banerjee does disclose time requirements (See Banerjee, paragraph 0060).
Hu discloses a method of quality of service management for storage (See Hu, paragraph 0003).  Hu discloses QoS for resources including storage I/O and (See Hu, paragraph 0036).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the method for I/O of Banerjee with the QoS management of I/O of Hu.  This would have been obvious to do because the QoS management accommodates read/write requests and avoids or alleviates hot spots of storage (See Hu, paragraph 0009).



Allowable Subject Matter
Claim 3, 7, 10, 11, 13, 15, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable, over the prior art, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if any above 101 and 112 rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 6,009,484 to Miller
- Priority-based I/O task processing
U.S. Patent App. Pub. 2014/0052694 to Dasari et al.
- Data backup prioritization
U.S. Patent App. Pub. 2018/0081832 to Longo et al.
- Quality of service policies including various parameters including I/O
U.S. Patent App. Pub. 2018/0260149 to Zhou
- Managing data storage including I/O queue

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        December 2, 2021